ST. PAUL, J.
In each of these cases defendant was convicted of assault and battery, a misdemeanor under section 2 of Act 107 of 1902, and sentenced to pay a fine of $100 and suffer imprisonment in the parish jail for three months, with three months additional if the fine be not paid. He appeals to this court.
As in each case the fine does not exceed $300 and the imprisonment does not exceed six months, it is clear that this court is without jurisdiction in either case. Const. 1921, art. 7, § 10.
Decree.
The appeals herein taken are therefore dismissed.